10/23/2018
                     IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                 Assigned on Briefs August 1, 2018

                BANK OF AMERICA V. CALVIN DEE AYCOCK, ET AL.

                        Appeal from the Circuit Court for Shelby County
                         No. CT-002105-16      Valerie S. Smith, Judge


                                    No. W2017-00758-COA-R3-CV


This is a detainer action in which the plaintiff bank was awarded a judgment of
possession of the defendant’s property in general sessions court. The defendant refused
to vacate the property and appealed to the circuit court. The plaintiff bank sought
summary judgment. The circuit court granted the motion for summary judgment and
upheld the foreclosure sale. We affirm.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                               Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which FRANK G.
CLEMENT, JR., P.J., M.S. and BRANDON O. GIBSON, J., joined.

Calvin Dee Aycock, Memphis, Tennessee, pro se.1

Junaid A. Odubeko, Nashville, Tennessee, for the appellee, Bank of America, N.A.

                                     MEMORANDUM OPINION2

      Linda Aycock and Calvin Dee Aycock (collectively “Mortgagors”) executed a
promissory note and deed of trust on February 15, 2008. The deed of trust was assigned

1
    Mr. Aycock’s spouse did not join in the filing of the appeal.
2
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides as follows:

          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
to Bank of America, N.A. (“Bank”), and Robert S. Coleman, Jr. was later designated as
successor trustee. Mortgagors were notified, by letter mailed on September 18, 2014,
that their property was scheduled for a foreclosure sale because they were in default of
the trust terms. The sale was advertised and held as scheduled on October 10, 2014.
Bank purchased the property and then filed a detainer warrant when Mortgagors refused
to vacate. The General Sessions Court awarded Bank a judgment of possession.

        Mortgagors appealed to the Shelby County Circuit Court. Bank filed a motion for
summary judgment, a supporting memorandum, a statement of undisputed facts, and an
affidavit executed by the successor trustee. Mortgagors did not respond to the motion but
filed a request for a continuance. The case proceeded to a hearing on the motion for
summary judgment, after which the court entered judgment in favor of Bank based upon
the supporting documents and the Mortgagors filing no response thereto. Accordingly,
the court awarded possession of the real property to Bank. Mr. Aycock (“Defendant”)
filed this timely appeal.

       The sole and dispositive issue on appeal is whether the court erred in granting
summary judgment. “We review a trial court’s ruling on a motion for summary judgment
de novo, without a presumption of correctness.” Rye v. Women’s Care Center of
Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015). “In doing so, we make a fresh
determination of whether the requirements of Rule 56 of the Tennessee Rules of Civil
Procedure have been satisfied.” Id. (citations omitted). We must view all of the evidence
in the light most favorable to the nonmoving party and resolve all factual inferences in
the nonmoving party’s favor. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn.
2008).

        Defendant raises a myriad of issues on appeal in a rambling and, at times,
incoherent brief. Bank claims that dismissal of the appeal is appropriate for failure to
comply with the appellate rules. Bank alternatively responds that this court should affirm
the grant of summary judgment. We agree with Bank that there are a multitude of
problems with the brief and that Defendant failed to comply with the requirements
contained in Rule 27(a) of the Tennessee Rules of Appellate Procedure. However, we
will briefly address the court’s grant of summary judgment and order of possession in
favor of Bank given Defendant’s status as a pro se litigant. See Young v. Barrow, 130
S.W.3d 59, 63 (Tenn. Ct. App. 2003) (“The courts give pro se litigants who are untrained
in the law a certain amount of leeway in drafting their pleadings and briefs.”).

       The record reflects that Bank’s motion for summary judgment was properly
supported but that Defendant did not respond to the motion and failed to offer any
evidence establishing his right of possession to the property at the hearing. When a
properly supported motion for summary judgment is made, “the nonmoving party ‘may
                                           -2-
not rest upon the mere allegations or denials of [its] pleading,’ but must respond, and by
affidavits or one of the other means provided in [Rule 56 of the Tennessee Rules of Civil
Procedure], ‘set forth specific facts’ at the summary judgment stage ‘showing that there is
a genuine issue for trial.’” Id. at 265 (quoting Tenn. R. Civ. P. 56.06). Summary
judgment “shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Tenn. R. Civ. P. 56.04.

       With the above considerations in mind, we affirm the judgment of the trial court.
This case is remanded for enforcement of the judgment. Costs of the appeal are taxed to
the appellant, Calvin Dee Aycock.


                                                  _________________________________
                                                  JOHN W. McCLARTY, JUDGE




                                            -3-